Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Election/Restrictions
Claims 29-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/28/2022.
Applicant’s election without traverse of dry powders in the reply filed on 5/28/2022 is acknowledged.
	Claims 26-28 and 32-55 are under examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 26-28 and 32-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7, 11, 12, 58 and 62 of U.S. Patent No. 10,682,376. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims do not include the limitation to a dosage from 700-1700mg.
Claims 26, 27 and 32-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 10, 11, 13, 17, 31-34 and 35 of U.S. Patent No. 10,780,113. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims include the limitation that the dosage is chosen from a chewable tablet.  However, one of ordinary skill would be able to optimize to this dosage since claim 17 teach chewable tablets.
Claims 26-28 and 32-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4 and 13 of U.S. Patent No. 10,925,896. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims include the limitation 10-80% w/w iron oxy-hydroxide.  However, one of ordinary skill would be able to optimize to this range since both the present claims and the patented claims teach the total amount of iron oxy-hydroxide, saccharose and starch is greater than 70% w/w the composition which would allow for the iron oxy-hydroxide can be optimized to 10-80% w/w of the composition because claim 4 of the patent allows form 30-65% iron oxy-hydroxide.
Claims 26-28 and 32-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 9, 16-18, 20 and 21 of U.S. Patent No. 11,013,761. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims include the limitation 10-80% w/w iron oxy-hydroxide.  However, one of ordinary skill would be able to optimize to this range since both the present claims and the patented claims teach the total amount of iron oxy-hydroxide, saccharose and starch is greater than 70% w/w the composition which would allow for the iron oxy-hydroxide can be optimized to 10-80% w/w of the composition because claim 7 of the patent allows form 30-65% iron oxy-hydroxide.
Claims 26-28 and 32-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 16 and 18-21 of U.S. Patent No. 11,013,762. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims do not include the limitation to a dosage from 300-2000mg.
Claims 26-28 and 32-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 14, 16, 17 and 19 of U.S. Patent No. 10,933,090. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims include the limitation that the total amount of iron oxy-hydroxide is and 10-80% w/w the composition whereas the patent teach that the total amount of iron oxy-hydroxide, saccharose, and starch is greater than 70%.  However, one of ordinary skill would be able to optimize to this range since claim 6 of the patent allows form 30-65% iron oxy-hydroxide.
Claims 26-28 and 32-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 14, 16, 17 and 19 of U.S. Patent No. 10,925,897. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims include the limitation that the total amount of iron oxy-hydroxide is and 10-80% w/w the composition whereas the patent teach that the total amount of iron oxy-hydroxide, saccharose, and starch is greater than 70%.  However, one of ordinary skill would be able to optimize to this range since claim 4 of the patent allows form 30-65% iron oxy-hydroxide.
Claims 26-28 and 32-55 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26-51 of copending Application No. 17644632 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims only lack the limitation that the total amount of iron oxy-hydroxide, saccharose and starch is greater than 50% w/w the composition.  However, one of ordinary skill would be able to optimize to this range since both the present claims and the application include 10-80% w/w iron oxy-hydroxide which would allow for the total ingredients to be optimized to greater than 50% w/w of the composition.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 26-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “essentially non-bioabsorbable” in claim 26 is a relative term which renders the claim indefinite. The term “essentially non-bioabsorbable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, the metes and bounds of what constitutes essentially non-bioabsorbable cannot be deciphered.  For the purpose of examination, the term has been treated as an inherent property of the formulation.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 26, 32, 35, 38, 40, 43, 45, 47, 50, 52 and 54 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hermelin et al. (US 2003/0190355; October 9, 2003) in view of Geisser (US 6,174,442; patented January 16, 2001).
Applicant’s Invention
Applicant claims a composition comprising 10-80% w/w iron oxy-hydroxide, saccharose, native starch, pregelatinized starch and optionally water.
Determination of the scope and the content of the prior art

(MPEP 2141.01)

With respect to claims 26, 32, 35, 38, 40, 43, 45, 47, 50, 52 and 54 of the instant application, Hermelin et al. teaches compositions for the enhancement of iron uptake in the treatment of iron deficiency (abstract).  The modified release iron-providing material can be a matrix or a coating including native starches for konjac and the dosage forms are preferably orally formulated as a tablet, chewable, quick-dissolve or sprinkle [0049-51].  The formulations also include other excipients that aid in forming the matrix material and other excipients that include disintegrants and flavorings [0050-52; 0066].  The insoluble iron is selected from ferric oxyhydroxide (claim 9).  The formulations include quick-dissolve oral dosage forms which would inherently possess the desired disintegration rate in claims 28, 29, 34 and 35 [0051].  Carriers and binders include sugar and sweeteners include sucrose (saccharose) [0057].  Diluents include pregelatinized starch, starch (native) and sucrose [0067].  Starch may also act as a disintegrants [0071].  
With respect to claims 38 and 40, the exemplary disintegrants include crospovidone (crosslinked pvp) and sodium starch glycolate (modified starch) [0071]. The preferred dosage has iron in a dosage amount of 5-100 mg [0079]. The modified release or matrix is selected from starches and mixtures of two or more native starches such as konjac/starch (claim 13). 

With respect to claim 26, the dosage having a disintegrating rate of 1 second to 3 minutes would have been and inherent property of the formulation since Hermelin teach quick-dissolve oral tablets.  
	
 
Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
With respect to claims 26, 32, 35, 38, 40, 43, 45, 47, 50, 52 and 54  Hermelin et al. do not teach the combination of saccharose, starch, preferably native starch and pregelatinized starch to stabilize the 10-80% w/w iron-oxyhydroxide. It is for this reason that Geisser et al. is joined.
Geisser teaches an absorbent for phosphate comprising iron hydroxide stabilized by carbohydrates (abstract).  Soluble carbohydrates include sugars such as saccharose (column 2, lines 54-57).  Dosages are formulated as tablets and include customary additives and carriers (column 3, lines 9-20).  Formulations include beta-iron oxyhydroxide, saccharose and starch in a ratio of Fe:sacchorose:starch of 1:1.5:1.5 (Example 12).  

Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
Hermelin et al. and Geisser are drawn to methods of making tablet formulations with iron oxyhydroxide, carbohydrates and starches.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Hermelin et al. and Geisser to formulate a composition comprising 10 to 80% iron oxy-hydroxide relative to the total weight in the composition with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings Geisser et al. teach the ratio of iron oxyhydroxide to saccharose to starch is 1:1.5:1.5 which would allow one of ordinary skill to optimize a mixture comprising 25% iron oxyhydroxide, 37.5% saccharose and 37.5% starch along with customary excipients to form tablets comprising 10 to 80% iron oxy-hydroxide relative to the total weight the composition.  

Claims 27, 28, 33, 34, 36, 37, 39, 41, 42, 44, 46, 48, 49, 51, 53 and 55 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hermelin et al. (US 2003/0190355; October 9, 2003) in view of Geisser (US 6,174,442; patented January 16, 2001) in further view of Michaud et al. (US 6,143,324; patented November 7, 2000).
Applicant’s Invention
Applicant claims a composition comprising 10-80% w/w iron oxy-hydroxide, saccharose, native starch, pregelatinized starch and optionally water.
Determination of the scope and the content of the prior art

(MPEP 2141.01)

The teachings of Hermelin et al. and Geisser et al. are addressed in the above 103 rejection.
	 
Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
With respect to claims 27, 28, 33, 34, 36, 37, 39, 41, 42, 44, 46, 48, 49, 51, 53 and 55 of the instant application, Hermelin et al. do not teach the ratio of native starch to pregelatinized starch is in a ratio of 10:1 to 0.5:1.  It is for this reason that Michaud et al. is joined.
Michaud et al. teach a directly compressible starch consisting of a free-flowing powder (abstract).  The starch comprises regular (native) starch and partially swollen (pregelatinized) starch (abstract; column 2, lines 34-42).  The starch powder has a mixture of non-swollen (native) starch to swollen (pregelatinized) starch from 1:5 to 5:1 (column 3, lines 32-47).  Tablets comprising 80% active ingredient and 18.8% of the starch mixture (Example 4).  The disintegrating tablets having higher binding capacity and better disintegrating times (column 9, line 55-67).  
  
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Hermelin et al., Geisser and Michaud et al. are drawn to methods of making tablet formulations with starches.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Hermelin et al., Geisser and Michaud et al. to include native and pregelatinized starch with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Hermelin et al., Geisser and Michaud et al. to include native and pregelatinized starch as a stabilizer because Michaud et al. teach that the starches aids in stabilizing the tablet because starch powder with a ratio of native to pregelatinized starch of 1:5 to 5:1 provide free-flowing powders which have a higher binding capacity and better disintegration rates.  
Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285. The examiner can normally be reached Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIELLE D. SULLIVAN
Examiner
Art Unit 1617


/KATHERINE PEEBLES/Primary Examiner, Art Unit 1617